               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                 :   CRIMINAL NO. 4:19-CR-0084
                                         :
            v.                           :   (Chief Judge Conner)
                                         :
JOSE MIGUEL GUZMAN-RUIZ (1),             :
                 Defendant               :



                                    ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of the

government’s concurred in motion (Doc. 108) to revoke detention order and order

home incarceration, it is hereby ORDERED that said motion is GRANTED. The

order of detention (Doc. 77) pending trial as to defendant Jose Miguel Guzman-Ruiz

is REVOKED. The court will issue a separate order setting conditions of release,

including home incarceration.


                                             /S/ CHRISTOPHER C. CONNER
                                             Christopher C. Conner, Chief Judge
                                             United States District Court
                                             Middle District of Pennsylvania
